DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 26-46, in the reply filed on 7/15/2022 is acknowledged.
Applicant's election with traverse of Species 1 in the reply filed on 7/15/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden in searching both species.  This is not found persuasive because searching first and second hydrogels having a different composition would require different search queries than searching first and second hydrogels having the same composition. Furthermore, the Examiner maintains that there is no special technical feature shared across the species and therefore restriction is proper, as set forth in the prior Office Action. Claim 30 is readable on the nonelected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a first hydrogel” and “a second hydrogel” in the preamble, and also recites “a first hydrogel” and “second hydrogel” within the body of the claim. Line 9 of the claim recites “the first hydrogel and the second hydrogel”. Per the MPEP, issues of antecedent basis can arise when an earlier claim contains multiple recitations of a component and a later claim recites “said component” as it could be unclear which component is being referred to (MPEP 2173.05). In the case of claim 1, it is clear that each “first hydrogel” recitation is referring to the same first hydrogel, and likewise each “second hydrogel” recitation is referring to the same second hydrogel. However, it is recommended to remove the multiple recitations to “a first hydrogel” prior to the recitation of “the first hydrogel” and the multiple recitations to “a second hydrogel” prior to the recitation of “the second hydrogel” to remove ambiguity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in each of claims 39 and 40 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-29, 31-32, 34-38 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (A quantitative microfluidic angiogenesis screen for studying anti-angiogenic therapeutic drugs).
Regarding claim 26, Kim et al. discloses a microfluidic assay device for evaluating cell migration preference between a first hydrogel and a second hydrogel (Abstract, p. 303 col. 2 para. 3-p. 304 col. 1 para. 1, p. 309 col. 1 para. 3-col. 2 para. 1) (Figs. 1-2, pp. 302, 304), the device comprising:
a first microfluidic channel (called cell culture channel, e.g., see endothelial channel of Fig. 2) configured to receive cells (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1, p. 309 col. 1 para. 3-col. 2 para. 1) (Figs. 1-2);
a second microfluidic channel (e.g., see left collagen channel flanking the endothelial channel in Fig. 2) in fluid communication with the first microfluidic channel along a first interface and configured to receive a first hydrogel (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1, p. 309 col. 1 para. 3-col. 2 para. 1) (Figs. 1-2);
a third microfluidic channel (e.g., see right collagen channel flanking the endothelial channel in Fig. 2) in fluid communication with the first microfluidic channel along a second interface and configured to receive a second hydrogel (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1, p. 309 col. 1 para. 3-col. 2 para. 1) (Figs. 1-2); and
a plurality of barriers (called posts) arranged along the first and second interfaces configured to hold the first and second hydrogel in their respective microfluidic channels while allowing selective cell migration across the first and second interfaces (p. 303 col. 2 para. 2-p. 304 col. 1 para. 1) (Figs. 1-2).
Regarding claim 27, Kim et al. discloses wherein the second microfluidic channel comprises the first hydrogel (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1, p. 309 col. 1 para. 3-col. 2 para. 1) (Figs. 1-2).
Regarding claim 28, Kim et al. discloses wherein the first hydrogel (which the second microfluidic channel, or left collagen channel, is configured to receive as discussed above) has a VEGF gradient whereas the second hydrogel (which the third microchannel, or right collagen channel, is configured to receive as discussed above) has no such gradient (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1) (Fig. 2) and therefore the first hydrogel has a different composition than the second hydrogel.
Regarding claim 29, Kim et al. discloses wherein the first hydrogel and second hydrogel are selected to evaluate cell migration preference between the first hydrogel and the second hydrogel (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1) (Fig. 2).
Regarding claim 31, the claim depends on claim 27, which defines that “the second microfluidic channel comprises the first hydrogel, the third microfluidic channel comprises the second hydrogel, or both.” Claim 31 further defines “wherein the first hydrogel, the second hydrogel, or both are photopolymerized”. Because the second microfluidic channel comprising the first hydrogel and the third microfluidic channel comprising the second hydrogel are presented in the alternative in claim 27, the prior art need not disclose both features in order to read on the claim. Kim et al. satisfies claim 27 by disclosing that the second microfluidic channel comprises the first hydrogel. Accordingly, the second hydrogel is not necessarily a positively recited structural component of the claimed device, and recitations to the second hydrogel being photopolymerized do not introduce a patentable distinction over the prior art. In other words, the subject matter of claim 31 includes wherein the second microfluidic channel comprises the first hydrogel and wherein the second hydrogel is photopolymerized (all other claim limitations being presented in the alternative and therefore not necessarily required in the prior art). Kim et al. satisfies this subject matter, because the third microfluidic channel disclosed by Kim et al. is a channel that is fully capable of receiving a photopolymerized hydrogel therein. Therefore, claim 31 does not introduce a patentable distinction over the disclosure of Kim et al. 
Regarding claim 32, the claim depends on claim 27, which defines that “the second microfluidic channel comprises the first hydrogel, the third microfluidic channel comprises the second hydrogel, or both.” Claim 32 further defines “wherein the first hydrogel, the second hydrogel, or both comprise chondroitin sulfate glycosaminoglycan (CS-GAG)”. Because the second microfluidic channel comprising the first hydrogel and the third microfluidic channel comprising the second hydrogel are presented in the alternative in claim 27, the prior art need not disclose both features in order to read on the claim. Kim et al. satisfies claim 27 by disclosing that the second microfluidic channel comprises the first hydrogel. Accordingly, the second hydrogel is not necessarily a positively recited structural component of the claimed device, and recitations to what the second hydrogel comprises do not introduce a patentable distinction over the prior art. In other words, the subject matter of claim 32 includes wherein the second microfluidic channel comprises the first hydrogel and wherein the second hydrogel comprises chondroitin sulfate glycosaminoglycan (CS-GAG) (all other claim limitations being presented in the alternative and therefore not necessarily required in the prior art). Kim et al. satisfies this subject matter, because the third microfluidic channel disclosed by Kim et al. is a channel that is fully capable of receiving a hydrogel comprising CS-GAG therein. Therefore, claim 32 does not introduce a patentable distinction over the disclosure of Kim et al. 
Regarding claim 34, the claim depends on claim 27, which defines that “the second microfluidic channel comprises the first hydrogel, the third microfluidic channel comprises the second hydrogel, or both.” Claim 34 further defines “wherein the second hydrogel is selected from one or more of agarose (AG), hyaluronic acid (HA), monosulfated chondroitin-4-sulfate (CS-A), chondroitin-6-sulfate (CS-C), or disulfated chondroitin-4,6-sulfate (CS-E)”. Because the second microfluidic channel comprising the first hydrogel and the third microfluidic channel comprising the second hydrogel are presented in the alternative in claim 27, the prior art need not disclose both features in order to read on the claim. Kim et al. satisfies claim 27 by disclosing that the second microfluidic channel comprises the first hydrogel. Accordingly, the second hydrogel is not necessarily a positively recited structural component of the claimed device, and recitations to the identity of the second hydrogel do not introduce a patentable distinction over the prior art. In other words, the subject matter of claim 34 includes wherein the second microfluidic channel comprises the first hydrogel and wherein the second hydrogel is selected from one or more of agarose (AG), hyaluronic acid (HA), monosulfated chondroitin-4-sulfate (CS-A), chondroitin-6-sulfate (CS-C), or disulfated chondroitin-4,6-sulfate (CS-E) (all other claim limitations being presented in the alternative and therefore not necessarily required in the prior art). Kim et al. satisfies this subject matter, because the third microfluidic channel disclosed by Kim et al. is a channel that is fully capable of receiving a hydrogel selected from one or more of agarose (AG), hyaluronic acid (HA), monosulfated chondroitin-4-sulfate (CS-A), chondroitin-6-sulfate (CS-C), or disulfated chondroitin-4,6-sulfate (CS-E) therein. Therefore, claim 34 does not introduce a patentable distinction over the disclosure of Kim et al. 
Regarding claim 35, Kim et al. discloses wherein the first hydrogel comprises collagen (p. 303 col. 1 para. 2, p. 309 col. 1 para. 3). Collagen reads on an adhesion molecule, as collagen is a material that promotes cell adhesion.
Regarding claim 36, the limitation of the trophic factor was presented in the alternative in claim 35, from which claim 36 depends. The prior art need not disclose the trophic factor in order to read on claim 35. Kim et al. satisfies claim 35 by disclosing the adhesion molecule, as set forth above. Therefore, claim 36 does not introduce a patentable distinction over Kim et al. 
Regarding claim 37, Kim et al. discloses wherein the microfluidic device (and thus components thereof including the microfluidic channels and the barriers) comprises PDMS (p. 303 col. 1 para. 2-col. 2 para. 2, p. 309 col. 1 para. 4). 
Regarding claim 38, Kim et al. discloses wherein each of the plurality of barriers has a trapezoidal shape (Fig. 2). 
Regarding claim 41, Kim et al. discloses wherein the first microfluidic channel (e.g. endothelial channel) is located between the second microfluidic channel (e.g. left collagen channel) and the third microfluidic channel (e.g. right collagen channel) (Fig. 2). 
Regarding claim 46, Kim et al. discloses wherein the device is autoclaved (i.e., sterilized) (p. 309 col. 1 para. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (A quantitative microfluidic angiogenesis screen for studying anti-angiogenic therapeutic drugs) in view of Neumann et al. (US Patent Application Publication 2015/0240194).
Regarding claim 33, Kim et al. discloses wherein the first hydrogel is collagen (p. 303 col. 1 para. 2, p. 309 col. 1 para. 3).
Kim et al. is silent as to wherein the first hydrogel is selected from one or more of agarose (AG), hyaluronic acid (HA), monosulfated chondroitin-4-sulfate (CS-A), chondroitin-6-sulfate (CS-C), or disulfated chondroitin-4,6-sulfate (CS-E).
Neumann et al. discloses a microfluidic device comprising a matrix which can be populated with various cell types (para. 47). The matrix can comprise collagen, hyaluronan (hyaluronic acid), or agarose (para. 48, claim 5).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the first hydrogen disclosed by Kim et al. to comprise hyaluronic acid or agarose rather than collagen, as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting hyaluronic acid or agarose for collagen in order to arrive at a material compatible with cells in the context of a microfluidic device.

Claims 39-40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (A quantitative microfluidic angiogenesis screen for studying anti-angiogenic therapeutic drugs).
Regarding claim 39, Kim et al. discloses wherein each of the plurality of barriers has a largest dimension of 110 µm (micrometers) (p. 303 col. 2 para. 2) (Fig. 2). It is noted that this value is within 10% of the claim value 100 micrometers. The claim term “about” is unclear as neither the claim, the specification nor the prosecution history of this application provides any indication as to what range is covered by the term, and therefore it is unclear whether Kim et al.’s disclosure of 110 micrometers would be anticipatory for the claim limitation of “about 100 micrometers”. In any case, the claim limitation is obvious over Kim et al., because the amounts are so close that one skilled in the art would have expected them to have the same properties (MPEP §2144.05) (e.g., one skilled in the art would expect a plurality of 100 micrometer barriers to perform as a plurality of 110 micrometer barriers would in terms of retaining a hydrogel). 
Kim et al. is silent as to each of the plurality of barriers being spaced about 50 micrometers from a nearest other barrier of the plurality of barriers.
However, Kim et al. discloses openings between each barrier wherein the cells migrate through the openings (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1) (Fig. 2). Kim et al. discloses general conditions for the dimensions of the spaces between barriers (Fig. 2). 
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Kim et al. discloses general conditions for the dimensions of the spaces between barriers and the skilled artisan would recognize that adjusting the size of the spaces would influence cellular migration therethrough. Therefore, it would have been obvious to one of ordinary skill in the art to discover an optimum or workable range by routine experimentation for the spacing between the barriers.
Regarding claim 40, Kim et al. discloses wherein each of the plurality of barriers has a largest dimension of 110 µm (micrometers) (p. 303 col. 2 para. 2) (Fig. 2). Kim et al. discloses openings between each barrier wherein the cells migrate through the openings (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1) (Fig. 2). Kim et al. discloses general conditions for the dimensions of the spaces between barriers relative to the dimensions of the barriers themselves (Fig. 2).
Kim et al. is silent as to wherein each of the plurality of barriers has a largest dimension of about 300 micrometers and is spaced about 100 micrometers from a nearest other barrier of the plurality of barriers.
It has been held that changes in size/proportion require only ordinary skill in the art. The difference between the claimed barriers and the prior art barriers is merely that the claimed barriers have a larger size- 300 micrometers versus 110 micrometers in the prior art- and this limitation is not sufficient to introduce a patentable distinction over Kim et al. It would have been well within the purview of the skilled artisan to select a barrier size as a matter of design choice in order to arrive at barriers effective to retain hydrogels and permit cell migration in the context of a microfluidic device.
As to the claimed spacing distance, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Kim et al. discloses general conditions for the dimensions of the spaces between barriers and the skilled artisan would recognize that adjusting the size of the spaces would influence cellular migration therethrough. Therefore, it would have been obvious to one of ordinary skill in the art to discover an optimum or workable range by routine experimentation for the spacing between the barriers.
Regarding claim 42, Kim et al. discloses wherein the second microfluidic channel (collagen channel) is in fluid communication with an inlet having the form of a well through which collagen is introduced (Fig. 1) (p. 303 col. 1 para. 2-p. 4 col. 1 para. 1).
Kim et al. is silent as to the well having a diameter of 4 or 5 millimeters; however, Kim et al. general conditions for the size of the well (e.g., Fig. 1 shows that the well is on the same order of width as the collagen channel, which is 1.25 mm wide).
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Kim et al. discloses general conditions for the size of the well and the skilled artisan would recognize that adjusting the size of the well would impact a volume of collagen that can be introduced into the channel via the well. Therefore, it would have been obvious to one of ordinary skill in the art to discover an optimum or workable range by routine experimentation for the diameter of the well.
Regarding claim 43, Kim et al. does not expressly teach the length of any of the first, second or third microfluidic channels.
However, Kim et al. discloses that the PDMS layer in which each of the microfluidic channels are formed has a total length 6.5 cm, or 65 millimeters (p. 303 col. 1 para. 2) (Fig. S1-S5, supplementary pp. 1-5), and thus the microfluidic channels must have a length of no more than 65 millimeters. 
It has been held that changes in size/proportion require only ordinary skill in the art. The difference between the claimed at least one of the first second, or third microfluidic channels and those of the prior art is merely a difference in size and this limitation is not sufficient to introduce a patentable distinction over Kim et al. It would have been well within the purview of the skilled artisan to select a length for any of the first, second, or third microchannel as a matter of design choice in order to arrive at a channel suitable for studying cell migration in the context of a microfluidic device.
Regarding claim 44, Kim et al. discloses wherein the second microchannel (collagen channel) has a width of 1.25 mm (Fig. 1), or 1250 micrometers. 
Kim et al. is silent as to the second microchannel having a width of 1000 micrometers.
However, the claim limitation is obvious over Kim et al., because the sizes are so close that one skilled in the art would have expected them to have the same properties (MPEP §2144.05) (e.g., one skilled in the art would expect a channel having a width of 1000 micrometers to have the same performance as a channel having a width of 1250 micrometers in the context of studying cell migration in a microfluidic device).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (A quantitative microfluidic angiogenesis screen for studying anti-angiogenic therapeutic drugs) in view of Kamm et al. (US Patent Application Publication 2014/0057311).
Regarding claim 45, Kim et al. discloses wherein the device is configured to receive a cell suspension and collagen hydrogels therein such that cell migration may be studied (p. 303 col. 2 para. 3-p. 304 col. 1 para. 1, p. 309 col. 1 para. 3-4).
Kim et al. is silent as to the device being coated with poly-D-lysine.
Kamm et al. discloses that it was known in the art to coat a microfluidic device with poly-D-lysine to promote adhesion of cells and collagen (Abstract, para. 79-81, 128-130, 216).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. to be coated with poly-D-lysine, based on the teachings of Kamm et al., in order to ensure good adhesion of cells and collagen during operation of the device. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon et al. (US Patent Application Publication 2019/0017999) is directed to a microfluidic device for studying cell migration in a hydrogel.
Novak et al. (US Patent Application Publication 2017/0022464) is directed to a microfluidic device for studying cell migration comprising trapezoidal barriers configured to constrain a gel.
	Shin et al. (Microfluidic Study On ECM-dependent Three Dimensional Morphogenesis Of Breast Adenocarcinoma Cells) is directed to a microfluidic device for studying cell migration including three different hydrogel types.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799